

117 S769 IS: Housing Fairness Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 769IN THE SENATE OF THE UNITED STATESMarch 16, 2021Ms. Cortez Masto (for herself, Mrs. Gillibrand, Mr. Sanders, Mr. Durbin, Mr. Wyden, Mr. Merkley, Mr. Blumenthal, Mr. Van Hollen, Mr. Menendez, Mr. Kaine, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize funds to prevent housing discrimination through the use of nationwide testing, to increase funds for the Fair Housing Initiatives Program, and for other purposes.1.Short titleThis Act may be cited as the Housing Fairness Act of 2021.2.DefinitionIn this Act, the term Secretary means the Secretary of Housing and Urban Development.3.Testing for discrimination(a)Eligible activity under FHIP(1)In generalSection 561(a) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(a)) is amended—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;(B)in the matter preceding subparagraph (A), as so redesignated—(i)by striking The Secretary and inserting the following:(1)Grants, contracts, and cooperative agreementsThe Secretary; and(ii)by inserting after discriminatory housing practices the following: or, in the case of grants, contracts, or cooperative agreements for activities under subparagraph (C), with qualified private, nonprofit fair housing enforcement organizations that have demonstrated expertise in managing and implementing regional or national testing programs to address systemic fair housing issues;(C)in subparagraph (A), as so redesignated, by striking and at the end;(D)in subparagraph (B), as so redesignated, by striking paragraph (1). and inserting subparagraph (A); and; and(E)by adding at the end the following:(C)programs of regional or national testing and investigations to—(i)(I)detect and document differences in the treatment of persons seeking to rent or purchase housing or obtain or refinance a home mortgage loan; and(II)measure patterns of differential treatment because of the status of a renter, home buyer, or borrower as a member of a protected class under the Fair Housing Act (42 U.S.C. 3601 et seq.); and(ii)measure the prevalence, nature, and extent of discriminatory practices covered under the Fair Housing Act (42 U.S.C. 3601 et seq.).(2)Enforcement actions(A)In generalThe results of any testing and investigations under paragraph (1)(C) may be used as the basis for the Secretary, any Federal agency authorized to bring such an enforcement action, or any State or local government or agency, public or private nonprofit organization or institution, or other aggrieved party within the meaning of the Fair Housing Act (42 U.S.C. 3601 et seq.) or other substantially equivalent State or local fair housing law, or other public or private entity with which the Secretary has entered into a contract or cooperative agreement under this section to commence, undertake, or pursue any investigation or enforcement action to remedy any discriminatory housing practice (as defined in section 802 of the Fair Housing Act (42 U.S.C. 3602)) uncovered as a result of the testing and investigations.(B)TestingTesting conducted under paragraph (1)(C) shall not constitute a violation of any provision of criminal law or the Truth in Lending Act (15 U.S.C. 1601 et seq.)..(2)Technical and conforming amendmentSection 561(f)(2) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(a)(2)) is amended by striking subsection (a)(1) and inserting subsection (a)(1)(A).(b)Regulations(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue regulations that apply the minimum tester training standards required under section 125.107 of title 24, Code of Federal Regulations (or any successor regulation), to organizations conducting testing under paragraph (1)(C) of section 561(a) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(a)), as added by subsection (a)(1)(E) of this section.(2)Applicability to all testing activitiesOn and after the date on which the regulations issued under paragraph (1) take effect, the minimum tester training standards described in that paragraph shall apply to any testing activities conducted under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a), as amended by subsection (a)(1) of this section.4.Fair Housing Initiatives Program(a)Amendments to programSection 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a) is amended—(1)in subsection (b)—(A)in paragraph (1), by striking private nonprofit and inserting qualified; and(B)in paragraph (2), in the matter preceding subparagraph (A), by striking private nonprofit and inserting qualified;(2)in subsection (c), by adding at the end the following:(3)Program-earned incomeNo restriction on the use of program-earned income received by a qualified fair housing enforcement organization shall apply after the grant period for the organization ends.;(3)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (C), by striking and at the end;(ii)in subparagraph (D), by striking the period and inserting ; and; and(iii)by inserting after subparagraph (D) the following:(E)websites and other media outlets.;(B)in paragraph (2), by striking or other public or private entities and inserting or other public or private nonprofit entities;(C)in paragraph (3), by striking or other public or private entities and inserting or other public or private nonprofit entities; and(D)by adding at the end the following:(4)LimitationNotwithstanding any other provision of this section, a State or local agency certified by the Secretary under section 810(f) of the Fair Housing Act (42 U.S.C. 3610(f)) may receive assistance under this subsection only to carry out activities eligible for assistance under this subsection in areas in which no qualified fair housing enforcement organization is available to carry out those activities.(5)EligibilityNotwithstanding any other provision of this section, if an award of funding under subsection (b) for multiple fiscal years has been made to a qualified fair housing enforcement organization, the organization shall be, subject only to the availability of amounts provided in appropriation Acts, eligible to receive funding under this subsection for each fiscal year covered by the award under subsection (b).;(4)in subsection (e)—(A)in paragraph (1)—(i)by inserting Congressional notification.— after (1); and(ii)by striking Banking, Finance and Urban Affairs and inserting Financial Services; and(B)by adding at the end the following:(2)PriorityIn providing assistance under this section with respect to a metropolitan statistical area for which there are multiple applications for assistance, the Secretary shall give priority to applications submitted by qualified fair housing enforcement organizations that have experience in conducting fair housing enforcement activities.;(5)by striking subsection (g) and inserting the following:(g)Authorization of Appropriations(1)In generalThere are authorized to be appropriated to carry out this section—(A)$58,000,000 for each of fiscal years 2022 through 2026, of which—(i)$55,000,000 shall be available for any activities under this section other than programs under subsection (a)(1)(C), of which—(I)not less than $38,000,000 shall be for private enforcement initiatives authorized under subsection (b);(II)not less than $1,500,000 shall be for the fair housing organizations initiative under subsection (c);(III)not less than $10,000,000 shall be for the education and outreach initiative under subsection (d), of which—(aa)not less than $8,000,000 shall be for local education and outreach activities; and(bb)not less than $2,000,000 shall be for national media activities; and(IV)any remaining amounts shall be used for any program activities authorized under this section; and(ii)$3,000,000 shall be available only for programs under subsection (a)(1)(C); and(B)$70,000,000 for each of fiscal years 2027 through 2032, of which—(i)$65,000,000 shall be available for any activities under this section other than programs under subsection (a)(1)(C), of which—(I)not less than $44,000,000 shall be for private enforcement initiatives authorized under subsection (b);(II)not less than $1,500,000 shall be for the fair housing organizations initiative under subsection (c);(III)not less than $12,500,000 shall be for the education and outreach initiative under subsection (d), of which—(aa)not less than $10,000,000 shall be for local education and outreach activities; and(bb)not less than $2,500,000 shall be for national media activities; and(IV)any remaining amounts shall be used for any program activities authorized under this section; and(ii)$5,000,000 shall be available only for programs under subsection (a)(1)(C).(2)AvailabilityAny amount appropriated under this section shall remain available until expended to carry out the provisions of this section.(3)Award of funding(A)NoticeNot later than 90 days after the date of enactment of any Act making amounts available to carry out this section, the Secretary shall issue a Notice of Funding Availability with respect to the amounts.(B)AwardNot later than 180 days after the date of enactment of any Act making amounts available to carry out this section, the Secretary shall award the amounts.;(6)in subsection (h)(1), in the matter following subparagraph (C), by inserting and meets the criteria described in subparagraphs (A) and (C) before the period at the end; and(7)in subsection (j)—(A)in the matter preceding paragraph (1), by inserting regarding that fiscal year, after comprehensive report;(B)in paragraph (2), by striking and the use of such funds during the preceding fiscal year and inserting , the use of such funds, and outcomes such as the number of housing units made available and accessible to protected classes under the Fair Housing Act (42 U.S.C. 3601 et seq.);(C)in paragraph (3), by striking during the preceding fiscal year; and(D)in paragraph (4), by striking during the preceding fiscal year.(b)Study(1)In generalThe Secretary shall conduct a study to determine—(A)the feasibility, efficiency, and effectiveness of converting the Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a), as amended by this Act, into a noncompetitive entitlement program to provide general operating funding to qualified fair housing enforcement organizations, as defined in subsection (h) of that section;(B)the appropriate levels of funding for such a program, taking into consideration the number of such qualified fair housing enforcement organizations; and(C)the factors that should be considered in providing for an equitable distribution to qualified fair housing enforcement organizations.(2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit a report to Congress setting forth the results of the study conducted under paragraph (1), which shall include any recommendations regarding such conversion of the program.5.Sense of CongressIt is the sense of Congress that the Secretary should—(1)fully comply with the requirements of section 561(d) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(d)), as amended by this Act, to establish, design, and maintain a national education and outreach program to provide a centralized, coordinated effort for the development and dissemination of—(A)materials and information about the fair housing rights of individuals who seek to rent, purchase, sell, or facilitate the sale of a home; and(B)materials and information about the fair housing responsibilities of industry professionals providing products and services covered under the Fair Housing Act (42 U.S.C. 3601 et seq.);(2)expend for the education and outreach programs described in paragraph (1) all amounts appropriated for those programs;(3)fully reinstate the regulations promulgated on July 16, 2015 (80 Fed. Reg. 42271), regarding the fair housing obligations of each recipient of Federal housing and community development funds to affirmatively further fair housing, as that term is used in the Fair Housing Act (42 U.S.C. 3601 et seq.); and(4)fully comply with the requirements of section 810(a) of the Fair Housing Act (42 U.S.C. 3610(a)).6.Grants to public and private entities to study housing discrimination(a)Grant ProgramThe Secretary shall carry out a competitive matching grant program to assist public and private nonprofit organizations in—(1)conducting comprehensive studies that examine—(A)the causes of housing discrimination and segregation;(B)the effects of housing discrimination and segregation on education, poverty, economic development, health, and other socioeconomic factors; or(C)the incidences, causes, and effects of housing discrimination based on veteran and military status; and(2)implementing pilot projects that test solutions that will help prevent or alleviate housing discrimination and segregation.(b)EligibilityTo be eligible to receive a grant under this section, a public or private nonprofit organization shall—(1)submit an application to the Secretary that contains—(A)the issues the applicant will address and a justification for the need to address those issues;(B)the applicant’s experience in formulating or carrying out programs or activities described in this section; (C) the geographical area and period of time to be studied; and(D)a certification that the applicant has consulted with a qualified fair housing enforcement organization in the design of its proposed area of study; and(2)agree to provide matching non-Federal funds for 10 percent of the total amount of the grant, which matching funds may include monetary donations and items donated on an in-kind contribution basis.(c)Partnerships with academic institutionsA public or private nonprofit organization applying for a grant under this section may partner with an academic or educational organization or institution for the purpose of carrying out activities assisted with the grant amounts.(d)Report(1)In generalThe Secretary shall submit a report to Congress on a biennial basis that provides a detailed summary of the results of the comprehensive studies and pilot projects carried out under subsection (a), together with any recommendations or proposals for legislative or administrative actions to address any issues raised by the studies and pilot projects.(2)Concurrent submissionThe Secretary may submit the reports required under paragraph (1) as part of the reports prepared in accordance with paragraphs (2) and (6) of section 808(e) of the Fair Housing Act (42 U.S.C. 3608(e)) and section 561(j) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(j)).(e)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2025.7.Limitation on use of funds(a)DefinitionIn this section, the term lobbying means an activity the costs of which are unallowable under paragraph 25 of attachment B to Circular A–122 of the Office of Management and Budget, entitled Cost Principles for Non-Profit Organizations.(b)ProhibitionNone of the funds made available under this Act, or the amendments made by this Act, may be used for any political activities, political advocacy, or lobbying, or for expenses for travel to engage in political activities or preparation of or provision of advice on tax returns.